STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 1, 2016
              Plaintiff-Appellee,

v                                                                  No. 326666
                                                                   Wayne Circuit Court
KEJUAN MARCELL DOUGLAS,                                            LC No. 14-007399-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 327354
                                                                   Wayne Circuit Court
CHARLES ANTHONY DOUGLAS,                                           LC No. 14-005015-FC

              Defendant-Appellant.


Before: GADOLA, P.J., and WILDER and METER, JJ.

PER CURIAM.

        Defendants Kejuan Douglas and Charles Douglas were tried jointly, before a single jury.
The jury convicted Kejuan of two counts of first-degree criminal sexual conduct (CSC), MCL
750.520b(1)(d)(ii), for which the trial court sentenced him to prison terms of 20 to 60 years for
each conviction, to be served consecutively. The jury convicted Charles of third-degree CSC,
MCL 750.520d(1)(b); assault and battery, MCL 750.81; first-degree CSC, MCL
750.520b(1)(d)(ii); and unarmed robbery, MCL 750.530. The trial court sentenced Charles to
concurrent prison terms of 10 to 15 years each for the third-degree CSC and unarmed robbery
convictions, to be served consecutively to a prison term of 40 to 90 years for the first-degree
CSC conviction, and to time served (93 days) for the assault conviction. Both defendants appeal
as of right. We affirm each defendant’s convictions, but remand for further inquiry of Charles’s
sentences consistent with People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015), and
People v Steanhouse, 313 Mich. App. 1; 880 NW2d 297 (2015), lv gtd 499 Mich. 934 (2016).



                                               -1-
         A jury convicted defendants, who are brothers, of sexually assaulting a 16-year-old
female victim inside a van in an isolated Detroit neighborhood on August 16, 2013.
Approximately one month before the assault, the victim met Charles on Tagged.com, a free
online social website, and on the day in question she decided to ask him for a ride to her Inkster
home. The prosecution presented evidence that after Charles picked up the victim in a van, he
then picked up Kejuan and another, unidentified man. Charles made several stops, including at a
motel, where the victim informed him that she wanted to go home. Charles did not take her
home, but instead parked on a dark street. Kejuan pulled the victim into the back of the van, and
she was forced to perform fellatio on Kejuan while Charles simultaneously sexually assaulted
her from behind. After this, Kejuan forced penile-vaginal sex upon her. When Kejuan finished,
the unidentified man sexually assaulted the victim with defendants’ encouragement. The victim
was ultimately left on the street, but managed to take Charles’s phone. As the victim was on the
phone with 911, the van returned and Charles chased her to the porch of a house, attempting to
retrieve his phone. Charles fled and the homeowner opened the door. DNA recovered from
abrasions on the victim and a towel that Charles had used and left at the scene matched Charles’s
DNA profile. The prosecution also presented evidence that Charles’s DNA was matched to
DNA obtained in another sexual assault case in 2013, in which that victim, who identified
Charles, similarly testified that she met Charles on Tagged.com, that he picked her up, and that
he drove her to a house where she was sexually assaulted by him and several other men.
Kejuan’s defense theory at trial was that he was misidentified as an assailant. Charles, who
testified on his own behalf, denied any wrongdoing, and claimed that he engaged in consensual
sexual activity with the victim.

                I. DOCKET NO. 326666 (DEFENDANT KEJUAN DOUGLAS)

        In his only issue on appeal, defendant Kejuan Douglas argues that the trial court abused
its discretion by denying his motion for a mistrial after the court admitted newly discovered
other-acts evidence against Charles. We review a trial court’s ruling on a motion for a mistrial
for an abuse of discretion. People v Schaw, 288 Mich. App. 231, 236; 791 NW2d 743 (2010). An
abuse of discretion occurs when a trial court chooses an outcome that is outside the range of
principled outcomes. Id.

        Before trial, defendant Kejuan had no objection to a joint trial. After trial started, the
prosecution received information that codefendant Charles’s DNA had been matched to a similar
sexual assault case. Ultimately, the trial court agreed to admit the newly discovered other-acts
evidence against codefendant Charles only. In turn, Kejuan moved for a mistrial, arguing that in
light of this newly discovered evidence against his codefendant, he was entitled to a separate
trial. The trial court denied his motion.

       A mistrial should be granted “only for an irregularity that is prejudicial to the rights of the
defendant and impairs his ability to get a fair trial.” Id. (citations and quotation marks omitted).
In general, a defendant does not have a right to a separate trial. People v Hurst, 396 Mich. 1, 6;
238 NW2d 6 (1976). Indeed, a strong policy favors joint trials in the interest of justice, judicial
economy, and administration. People v Etheridge, 196 Mich. App. 43, 52; 492 NW2d 490 (1992).
Severance is mandated under MCR 6.121(C) only when a defendant demonstrates that his
substantial rights will be prejudiced and that severance is the necessary means of rectifying the
potential prejudice. People v Hana, 447 Mich. 325, 345; 524 NW2d 682 (1994), amended 447

                                                 -2-
Mich 1203 (1994). For severance to be warranted, a defendant must submit an affidavit or make
an offer of proof that “clearly, affirmatively, and fully demonstrates that his substantial rights
will be prejudiced and that severance is the necessary means of rectifying the potential
prejudice.” Id. at 346. “The failure to make this showing in the trial court, absent any significant
indication on appeal that the requisite prejudice in fact occurred at trial, will preclude reversal of
a joinder decision.” Id. at 346-347. Mere inconsistency of defenses is not enough to require
severance; the defenses must be mutually exclusive or irreconcilable. Id. at 349. “[I]ncidental
spillover prejudice, which is almost inevitable in a multi-defendant trial, does not suffice. The
tension between defenses must be so great that a jury would have to believe one defendant at the
expense of the other.” Id. (citations and quotation marks omitted). Severance should be granted
“only if there is a serious risk that a joint trial would compromise a specific trial right of one of
the defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”
Id. at 359-360 (citations and quotation marks omitted).

        To hold separate trials in these substantially identical cases would have been
unnecessarily duplicative and excessive. The interests of justice, judicial economy, and orderly
administration clearly favored a joint trial. Kejuan has not provided any concrete facts or
reasons to justify separate trials and has not persuasively demonstrated that his substantial rights
were prejudiced by a joint trial. The record does not show a “significant indication” that the
requisite prejudice in fact occurred at trial. Id. at 346-347. Kejuan’s mere speculation about the
possibility of antagonistic defenses is insufficient to require a separate trial; he made no offer of
proof demonstrating a defense that would have required the jury to believe one defendant at the
expense of the other. On appeal, he adds the argument that had he known that other-acts
evidence would be presented against Charles, “there was the possibility he could have presented
a defense claiming that it was Charles and not him who committed the offenses, that [the victim]
was mistaken in her identification, [and] that his brother, Charles, had brought him into the
picture in order to minimize his own involvement [in] the offenses.” Kejuan’s defense theory,
however, was already that he was misidentified, i.e., that he was not there, and that the victim
was not credible. Further, “finger pointing” is not a sufficient reason to grant separate trials. See
id. at 360-361. Finally, the risk of prejudice from the joint trial was allayed by a proper
cautionary instruction. Id. at 351, 356. The trial court instructed the jury that each case was to
be decided separately and, regarding the other-acts testimony against codefendant Charles,
specifically instructed:

              [T]his evidence that you are about to hear applies only to the defendant,
       Charles Douglas.

               It is not evidence of any kind, and you can not [sic] consider it in any way
       as it applies to the other defendant, Mr. Kejuan Douglas.

               Okay. So it’s being introduced for a limited purpose and only as it applies
       to the defendant, Charles Douglas. [Emphasis added.]

        Kejuan acknowledges the trial court’s instruction, but asks this Court to presume that the
jury ignored the instruction and used the other-acts evidence to his detriment. It is well
established, however, that jurors are presumed to have followed their instructions. People v
Breidenbach, 489 Mich. 1, 13; 798 NW2d 738 (2011). Kejuan has not identified any record

                                                 -3-
support, and we have found none, for his suggestion that the jury disregarded the trial court’s
instruction. Because Kejuan has failed to show that he was entitled to severance, the trial court’s
denial of his motion for a mistrial on that basis was not an abuse of discretion.1

               II. DOCKET NO. 327354 (DEFENDANT CHARLES DOUGLAS)

                        A. ADMISSION OF OTHER-ACTS EVIDENCE

        Defendant Charles Douglas argues that his defense was unfairly prejudiced by the
admission of the other-acts evidence, which was not discovered until after trial had already
started, and accordingly, the trial court abused its discretion in admitting this evidence.2 We
review the trial court’s decision to admit the evidence for an abuse of discretion. People v
Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013). As Charles observes, he must show that he
was unfairly prejudiced by the evidence to be entitled to relief. People v Callon, 256 Mich. App.
312, 328; 662 NW2d 501 (2003).

        Charles asserts that he was unfairly prejudiced for three distinct reasons. First, Charles
argues that unfair prejudice resulted because defense counsel did not have the opportunity to ask
questions during jury voir dire “to ensure that jurors hearing [the other-acts] evidence could keep
an open mind and not immediately conclude that [Charles] was guilty . . . .” Charles does not
indicate what additional questions counsel would have needed to ask to protect his right to a fair
trial. The record discloses that the trial court and the attorneys adequately questioned the jury
venire, and the trial court sufficiently instructed the potential jurors to ensure that they remained
open-minded and understood the presumption of innocence. Moreover, before the jury heard the
other-acts evidence, the trial court gave a cautionary instruction explaining the limited purpose of
the evidence, which limited the potential for any prejudice. The trial court’s instruction included
the directive that the jury “must not convict the defendant here because you think he’s guilty of
other bad conduct,” which directly addressed Charles’s concern that the jury would assume that
he was guilty because of the other act. Again, juries are presumed to have followed their
instructions, Breidenbach, 489 Mich. at 13, and there is no indication that the trial court’s



1
  Without proper analysis, Kejuan also argues that the late introduction of the other-acts evidence
prejudiced “possible plea negotiations.” After the prosecution moved to admit the other-acts
evidence, the trial court delayed ruling on the admissibility of the evidence against Kejuan until a
live lineup was conducted with the victim in the other case. After the trial court’s ruling, defense
counsel stated that if Kejuan was identified, he would request a plea offer, but “[i]f he’s not, my
client is not interested.” The prosecutor responded that if Kejuan was identified, there would be
no offer. The witness did not identify Kejuan and, according to defense counsel, there was no
interest in seeking a plea. Therefore, this argument is without merit.
2
  Charles does not argue that the other-acts evidence was not substantively admissible under
MRE 404(b)(1). He also does not challenge the trial court’s implicit finding that, given the late
discovery of the evidence, the prosecution was justified in failing to provide the required pretrial
notice under MRE 404(b)(2).


                                                -4-
cautionary instruction was not effective in this case. Charles simply has not demonstrated that he
was prejudiced as a result of the allegedly inadequate voir dire questioning.

        Second, Charles argues that he was unfairly prejudiced because defense counsel “had no
opportunity to make an effective choice of trial strategy . . . .” Defendant did not move for a
continuance as a result of the newly discovered evidence, and we can discern no unfair prejudice
from its admission. We agree that the other-acts evidence was impactful. However, for relief to
be warranted here, defendant must have suffered unfair prejudice caused by the delay itself, not
merely because of the impact of the evidence. Charles offers no argument for how his trial
strategy would have differed had he known about the other-acts evidence before trial. “An
appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480
(1998).

        Lastly, in an additional cursory complaint, Charles claims that defense counsel’s inability
to address the other-acts evidence in his opening statement “likely created the impression that
[he] had no answer to such evidence and embarrassed the defense no matter what argument
defense trial counsel subsequently made.” It is difficult to conclude, however, that this situation
created significant prejudice, given that the prosecutor was also unable to address this evidence
in his opening statement. In addition, Charles’s defense theory was consent. The new evidence
did not negate that defense. Thus, Charles has not explained how he was unfairly prejudiced.
Because the record does not establish any unfair prejudice to the defense, the trial court did not
abuse its discretion in admitting the newly discovered other-acts evidence.

                            B. UPWARD DEPARTURE SENTENCE

        In his last issue, Charles argues that the trial court erred by departing from the sentencing
guidelines range and imposing an unreasonable sentence. The trial court scored the guidelines
for Charles’s conviction of first-degree CSC, which is a class A offense. MCL 777.16y. Charles
received a total offense variable (OV) score of 120 points, which, combined with his 45 prior
record variable points, placed him in the D-IV cell of the applicable sentencing grid, for which
the minimum sentence range is 171 to 285 months. MCL 777.62. The trial court departed from
that range and sentenced him to 40 to 90 years’ imprisonment. “A sentence that departs from the
applicable guidelines range will be reviewed by an appellate court for reasonableness.”
Lockridge, 498 Mich. 392.

        At the time Charles was sentenced, MCL 769.34(3) required a sentencing court to state
substantial and compelling reasons for imposing a sentence that departs from the sentencing
guidelines range. As the parties recognize, after Charles was sentenced, significant changes to
Michigan’s sentencing scheme were effectuated by the Michigan Supreme Court’s decision in
Lockridge, 498 Mich. 358. The Court held that Michigan’s sentencing guidelines are
“constitutionally deficient” to the extent that judicial fact-finding could be used to increase the
guidelines minimum sentence range. Id. at 364. The Court “sever[ed] MCL 769.34(2) to the
extent that it is mandatory and [struck] down the requirement of a ‘substantial and compelling
reason’ to depart from the guidelines range in MCL 769.34(3).” Id. at 391. The Court held that
“[a] sentence that departs from the applicable guidelines range will be reviewed by an appellate

                                                -5-
court for reasonableness.” Id. at 392. However, the Lockridge Court did not set forth a standard
for reviewing a sentence for reasonableness. Accordingly, in Steanhouse, 313 Mich. App. at 47-
48, this Court adopted the “principle of proportionality” previously established in People v
Milbourn, 435 Mich. 630; 461 NW2d 1 (1990), as the standard for reviewing a sentence for
reasonableness, “hold[ing] that a sentence that fulfills the principle of proportionality under
Milbourn, and its progeny, constitutes a reasonable sentence under Lockridge.” This Court
further held that in cases where the defendant was sentenced before Lockridge was decided,
implementation of the reasonableness standard requires remand for consideration of the
sentence’s proportionality, following the remand procedure adopted in United States v Crosby,
397 F3d 103 (CA 2, 2005); specifically, this Court stated:

       Given our conclusion that the principle of proportionality established under
       Milbourn, and its progeny, is now the appropriate standard by which a
       defendant’s sentence should be reviewed, we find that the procedure articulated in
       Lockridge, which is modeled on the procedure adopted in United States v Crosby .
       . . , should apply here. As recently stated by this Court in People v Stokes, 312
Mich. App. 181, 200-201, 877 NW2d 752 (2015), [appeal held in abeyance ___
       Mich ___; 878 NW2d 886 (2016),] “the purpose of a Crosby remand is to
       determine what effect Lockridge would have on the defendant’s sentence so that it
       may be determined whether any prejudice resulted from the error.” While the
       Lockridge Court did not explicitly hold that the Crosby procedure applies under
       the circumstances of this case, we conclude that this is the proper remedy when,
       as in this case, the trial court was unaware of, and not expressly bound by, a
       reasonableness standard rooted in the Milbourn principle of proportionality at the
       time of sentencing. [Steanhouse, 313 Mich. App. at 48 (citation omitted).]

        As in Steanhouse and, more recently, People v Heller, ___ Mich App___; ___ NW2d ___
(2016) (Docket No. 326821); slip op at 2, the trial court imposed a departure sentence without
having an opportunity to adhere to the standard of reasonableness rooted in the Milbourn
principle of proportionality. As this Court observed in Heller, “[g]iven Steanhouse’s directive,
the trial court must be permitted to reconsider defendant’s sentence in the light of Milbourn.”
Heller, ___ Mich App at ___; slip op at 2. Therefore, remand is necessary so that the trial court
may implement the Crosby remand procedure as articulated in Lockridge.3 The prosecutor
concurs with this remedy.



3
  Within this issue, Charles also requests that we remand the matter to a different judge. We
reject this request. Initially, we note that Charles fails to properly brief the merits of this request.
Kelly, 231 Mich. App. at 640-641. He merely states that it “appears that the Judge’s outrage at
Mr. Douglas’s allocution prompted the harsh sentence.” We have reviewed the trial court’s
statements at sentencing and they give no cause for concern that its sentencing decision was
based on inappropriate considerations. Further, remand is required in this case because of the
post-sentencing decisions in Lockridge and Steanhouse, not because the trial court’s sentence
was patently erroneous.


                                                  -6-
        We affirm Kejuan Douglas’s convictions in Docket No. 326666. We affirm Charles
Douglas’s convictions in Docket No. 327354, but remand for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                         /s/ Michael F. Gadola
                                                         /s/ Kurtis T. Wilder
                                                         /s/ Patrick M. Meter




                                             -7-